Mr. Justice Van Orsdel
delivered the opinion of the Court:
No questions of law are before us. The facts upon which the case must turn, briefly summarized, are that Stewart like many others, went down financially in the panic of 1893. lie was at that time a single man, the property in question being occupied by himself and Mrs. Thomas as a home. It should be *462remembered that when the property was sold, Stewart had no equity in it. It only sold for sufficient to satisfy the trust against it. None of his creditors, among whom plaintiff was one, came forward to protect their interest. It is fair to assume, in the absence of anything to the contrary, that Stewart, as he testified, had exhausted his last dollar in endeavoring' to save himself from the wreck. Proceedings had been instituted by the security company to eject Stewart and his sister from the premises, when the sister, Mrs. Thomas, as she testified,. to save the old homestead, came forward and made the purchase.
Mrs. Thomas was a widow, her husband having died several years previous, leaving her three or four hundred dollars. After her husband’s death, she conducted a dressmaking business for seven or eight years, which she testified netted her from twenty-five to thirty dollars per month. Between this period and the date of her purchase of the property, she taught sewing in the colored schools of the city, receiving at the time of giving her testimony, and for some years prior thereto, an annual salary of $1,030. She testified that out of her earnings she had saved the money with which she paid the $637.50 cash with which she purchased the property. We think it is-not improbable that she had saved this comparatively small amount in all these years. Nothing is apparent on the face of the transaction to label it with fraud. She held the property over nine years, and sold her equity in it to appellant for $1,000.
Appellant married Stewart June 24, 1902, five and one-half years after the purchase by Thomas; four years after the judgment here sought to be enforced had been obtained by plaintiff,, and four and one-half years before the consummation of the sálete Mrs. Stewart. The undisputed evidence is that Mrs. Stewart for twelve years prior to her marriage had been a teacher in the schools of the city, receiving an annual salary for the-first two years of $500, for the next two years of $550, and for the last eight years of $1,000. She testified that she purchased the property with money she had saved from her earnings. A *463large part of the money needed to pay Mrs. Thomas and discharge back interest and taxes against the property was advanced by her brother living in Chicago, to whom she had loaned money while she was teaching.
No effort was made to trace the consideration for either of these transactions to Stewart, other than by suspicion. The purchase by Mrs. Thomas is the one chiefly assailed, and yet she remained unmolested in the record ownership of the property for over nine years. It was upon her testimony that the judge below turned his decision. She was led through a tedious cross-examination covering about two hunred pages of the record, much of which related to matters wholly irrelevant to the issue, and, because of minor inconsistencies in her testimony, which she was called upon to correct in direct examination, it is insisted that she is discredited. Her bank accounts were produced, which she testified had been attended to by her brother, who had attended to all of her business affairs, not unusual when, as she testified, she was engaged in her school work during banking hours. Her deposits were reasonably accounted for. Checks were signed by her, and the business was transacted in her name. Much is made of the fact that, after a day of cross-examination, she made a mistake in giving the location of one of the banks with which she had transacted business several years before, and could not tell the exact amount of her first deposit. Titles cannot be disturbed upon such trifling inconsistencies. It also appeared that during her ownership of the property portions of the house were rented from time to time. While her brother attended largely to this business, the evidence fairly shows that the rents were paid to her. Much suspicion is attempted to be thrown around the fact that all of these transactions of Mrs. Thomas were conducted by Stewart. He had been a business man of wide experience, and we think it was natural, since her time was occupied in the schools, and he was familiar with all the transactions leading up to the purchase of the property, that she should not only have him attend to the details of the purchase, but attend to her business generally. He was her brother, single, and the only man *464about the house, and the one to whom she would naturally turn for assistance. • His agency was not confined to this property alone, but to all business matters with which she was connected, including another property in which she had an investment of $300.
Mrs. Stewart is assailed for not producing her brother in Chicago to corroborate her statement to the effect that she received from him a large portion of the purchase money. Her evidence upon this point is undisputed. She is defending her title. The burden is heavily upon the plaintiff. If she testified falsely, her brother was available for the plaintiff. Hntil her testimony on this point had been contradicted, she needed no corroboration.
It should be remembered that the material evidence upon which Mrs. Thomas and Mrs. Stewart rely to sustain the bona tides of these transactions is open to investigation. They testified to receiving their money from the proceeds of their industry ás teachers in the public schools, and gave the length of service and the salaries received, all of which could be corroborated from the records of the District. They gave the names of the persons with whom they transacted business, who were available to plaintiff in rebuttal. Mrs. Thomas gave in detail the names of the roomers who had occupied the house during her ownership, and only one was produced to impeach her testimony, while a number corroborated her statements. All of this was available to plaintiff, and, since it was not produced, we must assume that the testimony is true.
But it is urged that Stewart, during the period when the title to the property was in the name of Mrs. Thomas, testified in minor suits that the property was his, and on other occa sions so referred to the property. In the face of the evidence; tracing the consideration to Mrs. Thomas, and the total failure» to trace it to Stewart, it is difficult to understand just how theso statements, made by him out of her presence, and in connection with transactions which did not concern her, could be given effective consideration in an action to defeat her title.
.■ The decree is reversed, with costs, and the cause is remand» -d with instructions to dismiss the bill. Reversed,